Case 6:18-cv-01591-TAD-CBW Document 39 Filed 06/11/19 Page 1 of 1 PageID #: 297



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                    LAFAYETTE DIVISION

 STEVEN WILKERSON                                        CIVIL ACTION NO. 18-cv-1591

 VERSUS                                                  JUDGE DOUGHTY

 BRIAN POPE ET AL                                        MAGISTRATE JUDGE WHITEHURST


                                      ORDER OF DISMISSAL

            The Court having been advised by counsel for the parties that the above action has been

 settled,

            IT IS ORDERED that this action is hereby DISMISSED, without prejudice to the right,

 upon good cause shown within sixty (60) days of the signing of this Order, to reopen the action if

 settlement is not consummated. The Clerk is now requested to close this case.

            IT IS FURTHER ORDERED that within sixty (60) days of the signing of this Order, the

 parties shall file a Rule 41(a)(1)(A)(ii) stipulation of dismissal signed by all parties who have

 appeared in this action. Any motion that may be pending in this case is hereby DENIED AS

 MOOT.

            THUS DONE AND SIGNED at Monroe, Louisiana, this 11th day of June, 2019.



                                                __________________________________________
                                                TERRY A. DOUGHTY
                                                UNITED STATES DISTRICT JUDGE
                                                WESTERN DISTRICT OF LOUISIANA
